Citation Nr: 1449862	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to February 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

As the Veteran has been diagnosed with PTSD and depression during the period on appeal, the Board has recharacterized the issues on appeal as petitions to reopen claims for entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that in October 2013, the Veteran's representative submitted new evidence that was not previously associated with the claims file.   The representative did not waive RO review of the evidence.  However, as the claims to reopen and reopened claim for entitlement to service connection for PTSD are being granted in full, as discussed below, the Board finds that there is no prejudice to the Veteran in proceeding to adjudicate the appeal.  

The reopened issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, and entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2006 rating decision denied the Veteran's claims of entitlement to service connection for PTSD and a mental condition (claimed as depression, obsessive compulsive disorder (OCD), attention deficit disorder (ADD) and anxiety); the Veteran did not file a timely substantive appeal and the decision became final.  

2.  Evidence submitted subsequent to the April 2006 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  PTSD is due to an in-service stressor for which there is corroborative evidence.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision is final as to the claim of service connection for PTSD and a mental condition (claimed as depression, OCD, ADD and anxiety).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD and an acquired psychiatric disorder, other than PTSD, to include depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  PTSD was incurred due to active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the claims to reopen and the claim for entitlement to service connection for PTSD, those claims have been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

New and Material Evidence

In an April 2006 rating decision, the RO denied the Veteran's claims for entitlement to service connection for PTSD and a mental condition (claimed as depression, obsessive compulsive disorder (OCD), attention deficit disorder (ADD) and anxiety).  The Veteran did not appeal the decision and it became final.  The Veteran's claim for entitlement to service connection for PTSD was denied because the RO found there was not credible supporting evidence that the claimed in-service stressor actually occurred and there was no confirmed diagnosis of PTSD.  The claim for entitlement to service connection for a mental condition was denied because the RO found there was no confirmed diagnosis.  

The Board finds that since the last final rating decision in April 2006, new and material evidence has been received.  Specifically, a November 2010 VA examiner found that the Veteran had PTSD that was related to her claimed in service stressor.  Additionally, a January 2011 VA treatment record reflects that the Veteran had an Axis I diagnosis of major depressive disorder in partial remission.  Thus, the Veteran has had diagnoses of PTSD and major depressive disorder during the period on appeal and there is evidence of a nexus between PTSD and service.  The evidence is new, relates to unestablished facts, and raises a reasonable possibility of substantiating the claims.  Thus, it is material.  Accordingly, the claims are reopened.


Service Connection

The Board finds that service connection is warranted for PTSD due to military sexual trauma.  The Veteran asserted that she was subject to sexual harassment and inappropriate physical touching by her superior officer.  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a).

Where the Veteran's claimed stressor is not related to combat with the enemy, the Veteran's lay testimony alone is generally insufficient to establish the occurrence of said stressor. 38 C.F.R. § 3.304(f).  However, in Patton v. West, 12 Vet. App. 272 (1999), the court held that special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton also held that medical evidence could be used to corroborate the Veteran's claimed stressor in personal assault PTSD claims.  Further, 38 C.F.R. § 3.304(f)(5) also allows the Veteran to use evidence other than the service treatment records (STRs) to corroborate his or her account of the stressor incident.  This evidence includes, but is not limited to: medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include, substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

VA regulations allow a medical opinion to be used in corroborating a personal assault or military sexual trauma stressor.  38 C.F.R. § 3.304(f)(5) (2013); VA Manual M21-1, Part III, Paragraph 5.14(c); see Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran could not be used to establish the occurrence of a stressor); see also Gallegos, 22 Vet. App. at 335 (noting that alternative forms of evidence may be submitted to corroborate the Veteran's account of a personal assault stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that something more than medical nexus evidence is required for "credible supporting evidence" in personal assault cases).

The Veteran served in the military for 17 years.  The Veteran's service personnel records reflect that she received an Article 15 in February 1993 for being disrespectful in deportment toward a noncommissioned officer, who was then in the execution of her office, by rolling her eyes when being counseled.  A February 1993 order reflects that she was reassigned to the US Army Transition Center for transition processing.  A May 2008 Army Board for Correction of Military Records indicates she had prior incidents such as receiving a relief-for-cause noncommissioned officer evaluation report (NCOER) for the period of February 1989 through October 1989.   The May 2008 record noted that the Veteran received separation pay, indicating she was involuntarily separated.   The Veteran's service treatment records indicate she was seen for depression in June 1989.

The Veteran submitted a letter received in July 2010 from L.E.R. who states that he was a Staff Sergeant in charge of the In and Out Processing Center at Fort Carson, Colorado at the time the Veteran was stationed there.  He stated that he noticed the First Sergeant's attention to the Veteran.  He stated that "It appeared all of a sudden to [the First Sergeant] that [the Veteran] could not do anything right, she was critical of anything that [the Veteran] had to do with."  He stated that the First Sergeant criticized the Veteran openly in front of the platoon for not doing the exercises correctly and on one occasion she intentionally touched the Veteran on the back of her upper leg.  He stated that noticed the Veteran displayed her emotions by crying constantly.  L.E.R. stated that when he talked with her, the Veteran told him that the First Sergeant told her she was going to destroy her because the Veteran would not conset to being intimate with her.  

In a May 2010 letter, a social worker stated that she treated the Veteran for PTSD related to sexual trauma.  The social worker stated that the Veteran's stress was related to being sexually harassed to the point of giving up her long military career.  

A November 2010 VA examination report reflects that the Veteran has an Axis I diagnosis of PTSD.  The VA examiner found that it is at least as likely as not that the PTSD is related to the sexual harassment which the Veteran was subject while on active duty in the Army.  He stated that the Veteran was subject to sexual harassment and inappropriate physical touching by her superior officer as well as being invited to a relationship which she found repugnant and disgusting.  

In a July 2011 letter, the Veteran's pastor stated that he had known the Veteran prior to her enlistment.  She stated that the Veteran had "dreams, plans, confidence and high self-esteem."  She stated that she knew about the promotions and progress she made in the military.  The pastor stated that one evening, they arrived at the home of the parents of the Veteran and found a "distraught, terrified, depressed [Veteran] who was in no way the young lady we had last seen."  She stated that "the traumatic experience even interfered with [the Veteran's] will to come to the church for worship."  

The Board finds the overall evidence is at least in equipoise as to whether the Veteran has PTSD due to sexual harassment by a supervisor.  Although there is no documentation in the Veteran's service records, the Board finds the statements from L.E.S. and her pastor to be probative.  L.E.S. and the pastor are competent to report what they have observed, and L.E.S.'s statement in particular indicates he witnessed behavior consistent with the Veteran's statements regarding her alleged stressor.  Thus, the Board finds the statements to be credible.  Additionally, the Veteran served in the military for 17 years, received an Article 15 around the time of the alleged incident, and was discharged involuntarily.  Although her service personnel records indicate her performance may have deteriorated prior to the 1993 incident, the Veteran has submitted probative lay statements supporting her claim and the alleged incident is not directly contradicted by her service records.  The Veteran did not report having a traumatic experience in the military until a May 2005 private treatment record, five years after she first started receiving psychiatric treatment.  However, her statements since that date regarding the alleged in-service stressor have been consistent.   Thus, the Board finds her statements to be credible.

Additionally, the record contains positive opinions from May 2010 and November 2010 indicating her PTSD is related to the alleged in-service stressor.  The Board finds the November 2010 VA opinion to be probative as the VA examiner provided a full rationale for the opinion.  The November 2010 VA opinion corroborates her alleged stressor of sexual harassment.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

In sum, the Board finds that the overall evidence is at least in equipoise as to whether the Veteran has PTSD due to in-service sexual harassment.  Giving the Veteran the benefit of the doubt, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD and an acquired psychiatric disorder, other than PTSD, to include depression.  To this extent the appeal is granted.

Service connection for PTSD is granted.


REMAND

The Board finds that the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, must be remanded for additional development.  The Veteran has stated that she was treated after the military at the Naval Hospital in Portsmouth, Virginia, and told them she was depressed.  See July 2010 statement.  She sent some records from the Naval Hospital in August 2005, but it is unclear if they are complete.  As they are relevant to the claim, an attempt should be made to obtain her complete records.

Additionally, the Veteran's service personnel records appear to be incomplete.  Although the RO requested the entire personnel file and a September 2005 response indicates it was mailed, several records are not included in the claims file.  The claims file contains copies of an Army Letter of Reprimand and an Intent to Revoke SCI (Sensitive Compartmented Information) Access Eligibility and Security, which are not in the personnel file.  The May 2008 Army Board for Correction of Military Records referenced records, such as a relief-for-cause noncommissioned officer evaluation report (NCOER), which are also not in the personnel file.  As the records are relevant to the Veteran's claim, the claim must be remanded and an attempt must be made to obtain the records.

The Board finds that the November 2010 VA opinion is inadequate in regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include depression.  The VA examiner found that the Veteran's depression was not caused by or a result of the Veteran's active duty in the Army.  He stated that there was no documentation for depression in the Veteran's service treatment records other than a June 1989 service record indicating the Veteran requested treatment for depression.  An October 1984 service treatment record indicates the Veteran "denied depression but states she is bothered by something but does not want to talk about it."  She complained of weight loss over the last month.  The assessment was anorexia.  A May 1987 service treatment record indicates the Veteran was self-referred for situational stress due to occupational problems.  As the Veteran's service treatment records indicate the Veteran may have had psychological problems prior to 1989, the November 2010 VA examiner's rationale is incorrect.  Accordingly, the claim must be remanded for a new opinion.  The opinion should also address whether the Veteran has an acquired psychiatric disorder secondary to PTSD.

A remand is also necessary before the Veteran's TDIU claim can be adjudicated.   As discussed above, the Board has granted the Veteran's service connection claim for a PTSD.  The Agency of Original Jurisdiction (AOJ) will assign a disability rating and effective date for this disability in the first instance.  Therefore, the issue of TDIU must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim based upon consideration of all of his service-connected disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, the claim is intertwined with the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.

The Veteran is also service-connected for keratosis of the bilateral hands and for a right fifth toe callus.  The Veteran's most recent VA examination for PTSD was in November 2010, four years ago.  Thus, a VA examination would be useful to determine the impact of all of the Veteran's service-connected disabilities on her ability to work.

Accordingly, the case is REMANDED for the following action:

1.  Effectuate the Board's grant of service connection for PTSD, including the assignment of an initial rating and effective date.  

2.  Request the Veteran's complete records from the Naval Hospital in Portsmouth, Virginia.  If no records can be obtained, the claims file must indicate this fact.

3.  Request the Veteran's complete service personnel records, to include all Article 15s, Letters of Reprimand, and noncommissioned officer evaluation reports.  If no additional records are available, the claims file must indicate this fact.

4.  After any records obtained have been associated with the claims file, schedule the Veteran for a VA examination to determine the following:

(a)  Identify all psychiatric disabilities present, to include depression.

(b)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has an acquired psychiatric disorder, including depression, that is related to service.  

The VA examiner should specifically consider the Veteran's service treatment records from October 1984, May 1987, and June 1989, referenced above, noting possible psychiatric symptoms.

(c)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has an acquired psychiatric disorder, to include depression, that is caused or aggravated by her service-connected PTSD.

Forward the claims file to the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided. 

5.  Then, schedule the Veteran for a VA examination to address the effect of the Veteran's service-connected disabilities on her employability.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are, either alone or in the aggregate, sufficient to preclude substantially gainful employment in light of her professional qualifications and employment history and without consideration of her age or any nonservice-connected disorders.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, and entitlement to a TDIU.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


